DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.

Status of Claims
Claims 1-12, 14, 15, and 17-20 are pending.  
Claim 1 is currently amended.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-12, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,848,351 to Hoshino et al. (“Hoshino”) in view of DE 3015981 (A1) to Alf (“Alf”) (computer-generated translation on file) and further in view of US 4,957,543 to Babjak et al. (“Babjak”).
Regarding claims 1 and 19, Hoshino teaches a method of making porous metallic material (method for manufacturing a metal foam).  Title; abstract.  The method includes the following steps: (a) preparing a slurry; (b) drying the slurry (forming a green structure); and (c) sintering the dried product.  Col. 3, lines 28-33.
The slurry includes a metal powder (metal component), a water-soluble resin binder (binder), and a plasticizer (dispersant).  Col. 5, lines 15-17; col. 6, lines 13-15.  
The metal powder can be a metal, such as nickel, iron, or cobalt (conductive metals each having a relative magnetic permeability of 90 or more).  Col. 5, lines 17-20.
Hoshino teaches sintering for a time of 20-120 minutes in a reducing atmosphere (col. 7, lines 26-37), but does not teach sintering by applying an electromagnetic field.
Alf, directed to the production of porous sintered electrodes, teaches using induction heating (applying electromagnetic field) to form the electrodes.  Abstracts; para. [0001], [0002], [0020].  Induction heating solves the problem of a temperature gradient.  Para. [0010], [0011], [0031].  Additionally, heat-up rates are on the order of a few seconds.  Para. [0027].  It would have been obvious to one of ordinary skill in the art to have applied induction heating to carry out the sintering of Hoshino because it is not only fast but also would provide more uniform heating during the sintering process.
Alf teaches that the entire thermal treatment takes place in protective gas atmosphere (para. [0033]), but does not specify the type of protective atmosphere.
Babjak, directed to a method of forming nickel foam, teaches that nickel foams may be heated by a furnace of any known type including induction furnaces.  Col. 5, lines 4-6.  The furnace is supplied with reducing gas, such as hydrogen gas, to prevent the oxidation of nickel foam.  Col. 5, lines 6-8.  Additionally, Hoshino teaches that sintering may occur under a reducing atmosphere of ammonia cracked gas or hydrogen gas in accordance with the type of metal produced.  Col. 7, lines 32-36.  Therefore, it would have been obvious to one of ordinary skill in the art to have selected a reducing gas as the protective gas in the method of Hoshino in view of Alf in order to prevent or minimize oxidation of the metal being sintered, as suggested by Babjak.
Regarding claim 2, Hoshino teaches that the metal powder can be any metal or alloys that can be sintered, including nickel, iron, and cobalt.  Col. 5, lines 17-22.  In several embodiments, the metal powder is nickel, iron, and/or cobalt.  Types 1a, 1i, 2a, 2h, 2o, 2p, 3a, 3i, 4a, 4h, 4o, 4p, 5a, 5i.
Regarding claim 3, Hoshino teaches that the metal powder can be metal, such as nickel, iron, or cobalt (metal component containing 100% of conductive metal).  Col. 5, lines 17-22.  Examples where the metal powder is entirely (100%) nickel, iron, and/or cobalt include Types 1a, 1i, 2a, 2h, 2o, 2p, 3a, 3i, 4a, 4h, 4o, 4p, 5a, 5i.
Regarding claim 4, Hoshino teaches that the average particle size of the metal powder is not more than 500 µm.  Col. 5, lines 22-24.  Examples where the average particle size of the metal powder is 2 µm (Types 1a, 1i, 3a, 3i, 5a); 9 µm (Types 2a, 4a); 10 µm (Type 5p); or 12 µm (Types 2p, 4p), which fall within the claimed range.  
Regarding claim 5, Hoshino teaches that the metal powder is 5-80% by weight of the slurry.  Col. 5, lines 31-32.  Examples where the amount of metal powder in the slurry is 65% by mass is Types 1a, 1i, 3a, 3i, 5a, 5i; 50% by mass is Types 2a, 4a; 46% by mass is Types 2o, 4o; and 45% by mass is Types 2p, 4p, which fall within the claimed range.
Regarding claim 6, Hoshino teaches that the plasticizer can be a polyhydric alcohol.  Col. 6, lines 13-20.
Regarding claim 7, Hoshino teaches that the binder can be methyl cellulose (alkyl cellulose), ethyl cellulose (alkyl cellulose), or polyvinyl alcohol.  Col. 5, lines 33-39; col. 8, lines 57, 63, 64; col. 14, lines 2-6; col. 17, lines 60-64; col. 22, lines 50-53; col. 28, lines 2-6.
Regarding claim 8, Hoshino teaches a binder content of 0.5-20% and a metal powder content of 5-80%.  Col. 5, lines 30-32, 40-45.  Using the endpoints to calculate a range, the ratio ranges from 0.625 to 400 parts by weight binder relative to 100 parts by weight of metal powder, which overlaps the claimed range.  Hoshino discloses an example where the water-soluble resin binder is 4% by mass and the metal powder is 50% by mass of the slurry (8 parts by weight of binder relative to 100 parts by weight metal component) (Table 6 – Type 2a), which falls within the claimed range.  
Regarding claim 9, Hoshino teaches a plasticizer content of 0.1-15% and a binder content of 0.5-20%.  Col. 5, lines 40-45; col. 6, lines 23-26.  Using the endpoints to calculate a range, the ratio ranges from 0.5 to 3000 parts by weight plasticizer relative to 100 parts by weight of binder, which overlaps the claimed range.  Hoshino discloses an example where the plasticizer is 6% by mass and the water-soluble resin binder is 6% by mass (100 parts by weight plasticizer relative to 100 parts by weight of binder) (Table 7 – Type 2p; Table 15 – Type 4p), which falls within the claimed range.
Regarding claim 10, Hoshino teaches the presence of organic solvent and water as the balance (both solvents).  Col. 2, lines 57-58, 65; all examples in tables.
Regarding claim 11, Hoshino teaches using a doctor blade, slip casting method, or coating method to form the foamed product.  Col. 6, lines 45-47.  These methods result in flat films or sheets.  See, for example, FIG. 2A.  In examples, the doctor blade forms coatings on a carrier sheet to form a plate.  Col. 14, lines 10-22.
Regarding claim 12, Hoshino teaches examples where the porous surface layer thickness ranges from 0.22 mm to 3.2 mm (220 µm to 3200 µm) (Table 9), which overlaps the claimed range.  Hoshino teaches example thicknesses of the porous surface layers in Table 9, where the layers are 0.30 mm (300 µm) (Type 17); 0.41 mm (410 µm) (Type 24); or 1.0 mm (1000 µm) (Type 31), which fall within the claimed range.
Regarding claim 15, Alf teaches frequencies of 300-600 kHz (abstracts; para. [0029]), which falls within the claimed range.
Regarding claim 17, Hoshino teaches burning (heat from external heat source) to sinter the metal powders in the dried slurry (green structure).  Col. 7, lines 26-36.  Alf teaches a preheating step of radiant heating in a continuous furnace or use of an electrical resistance heater (further application of external heat source) in addition to the induction heating.  Para. [0025]-[0027].
Regarding claim 18, Hoshino teaches a sintering temperature of about 800 to 1400oC (col. 7, lines 32-36), which overlaps the claimed range.  Example sintering temperatures include 1150oC.  Tables 3, 4, 8, 12, 17, 18, 23, and 24 – “Sintering Condition” column.  Alf teaches preheating, with the sintering being the second stage (para. [0025]-[0027]), which suggests heating below the sintering temperature.
Regarding claim 20, Hoshino teaches an example plasticizer of ethylene glycol.  Col. 6, lines 17-18; col. 8, line 67.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshino in view of Alf and Babjak, as applied to claim 1 above, and further in view of US 6,166,360 to Ruffini, Sr. et al. (“Ruffini”).
Regarding claim 14, Alf is silent regarding the level of current applied.
Ruffini, directed to methods for rapidly heating metal parts, teaches that currents between 10 amps and 20 kilo amps (between 10 A and 20,000 A) are typical for frequencies of between 1 kHz and 1.0 MHz (between 1 kHz and 1000 kHz).  Abstract; col. 4, lines 4-12, 40-56.  A preferred range is 100 amps to 130 amps (100 A to 130 A).  The rate of heating the metal part and the final temperature can be controlled by controlling the amount of current that is applied.  Col. 4, lines 52-54.  
It would have been obvious to one of ordinary skill in the art to have selected the appropriate current, such as between 10 A and 20,000 A or between 100 A and 130 A, for the electromagnetic heating of Hoshino in view of Alf because that current range is typical for frequencies between 1 kHz and 1000 kHz, which overlaps Alf’s frequency applied.  Furthermore, one of ordinary skill in the art would have selected the current appropriate for the sintering process to align with the heating rate desired to carry out the sintering process.


Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered.
Applicant argues that neither Hoshino nor Alf teaches forming a green structure from a slurry containing the claimed ingredients and then applying an electromagnetic field in a reducing atmosphere to sinter the green structure for 1 minute to 10 hours.
In response, although Alf is silent regarding the type of atmosphere under which the induction heating takes place, Alf teaches that the atmosphere is protective (para. [0033]).  A protective atmosphere is defined as an atmosphere in a heating or sintering furnace designed to protect the parts of compacts from oxidation, nitridation, or other contamination from the environment.  Metals Handbook Glossary of Metallurgical and Metalworking Terms at page 184 of 257.  Known sintering atmospheres include ammonia cracked gas or hydrogen gas.  Hoshino at col. 7, lines 32-36.  In particular, reducing atmospheres, such as hydrogen, prevent the oxidation of nickel.  Babjak at col. 5, lines 6-8.  Therefore, one of ordinary skill in the art would have been motivated to have selected a reducing gas as the protective gas in order to prevent or minimize oxidation of the metal being sintered, especially for metals prone to oxidation like nickel.

Pertinent Prior Art
The following prior art is made of record and is considered pertinent to applicant's disclosure:
Metals Handbook Glossary of Metallurgical and Metalworking Terms contains an entry for the term “protective atmosphere” at page 184 of 257.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
September 8, 2022